Citation Nr: 1233115	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for back condition (previously claimed as injured tail bone).  

2.  Entitlement to service connection for back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the RO.  The Veteran perfected a timely appeal.  

As the Board must first decide whether new and material evidence has been received to reopen the claim for service connection before it can address the matter on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the claim-the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A review of the Virtual VA paperless claims processing system revealed VA treatment records dated from June 2008 to August 2011.  These records are pertinent to the Veteran's pending back claim and have been reviewed and considered.   

In June 2012, the Veteran testified at a videoconference hearing before undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1955 rating decision denied the Veteran's claim for service connection for injured tailbone.  

2.  The evidence associated with the claims file since the April 1955 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for back condition. 


CONCLUSIONS OF LAW

1.  The April 1955 rating decision, denying service connection for injured tail bone is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  As evidence received since the April 1955 rating decision, denying service connection for injured tail bone, is new and material, the criteria for reopening the claim for service connection for back condition (previously claimed as injured tail bone) are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the Veteran's petition to reopen a claim for entitlement to service connection for back condition, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II.  Pertinent Legal Criteria

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in July 2008; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

In an April 1955 rating decision, the RO denied service connection for an injured tailbone.  The evidence of record at that time consisted of the Veteran's service treatment records and the report of a March 1955 VA examination report.  

The evidence added to the record since the April 1955 rating decision consists of testimony from the Veteran and his spouse, a July 2008 written statement from the Veteran's private doctor, VA treatment records, and the reports of October 2010 and April 2011 VA examinations.  At the Veteran's June 2012 Board hearing the Veteran testified that his back condition first began while serving on active duty when he slipped and fell on his back while exiting from a truck and that the same symptoms have continued since that time.  A July 2008 written opinion from the Veteran's private doctor indicated that upon reviewing the Veteran's records, the Veteran stated that his symptoms first started in 1952 after a fall from an Army truck.  The doctor stated that physical examination at this time revealed mild-moderate tenderness palpating lumbar spine, but decreased strength in both thighs (upon flexion).  The doctor opined that due to the chronicity of the symptoms, it is highly probably that they may have resulted from the trauma of the fall.  October 2010 and April 2011 VA examination reports show that two different VA examiners found the Veteran's current spine condition not to be casually related to the Veteran's current back condition.  VA treatment records show treatment for a current back condition.  

The Veteran's claim was denied because there was no evidence that the Veteran's back condition was incurred during the Veteran's active military service.  

As such, the evidence that has been submitted since the April 1955 rating decision, namely the July 2008 statement from the Veteran's private physician, is both new and material because it shows that the Veteran's current back condition is casually related to his military service.  Thus, the evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for back condition.  Therefore, the claim for service connection for chondromalacia is reopened.  See 38 C.F.R. § 3.156(a).  

The Board recognizes that the Veteran's claim was addressed by the RO on a de novo basis, a different approach from that used by the Board.  See Supplemental Statement of the Case, dated December 21, 2011 (reopened and considered on a de novo basis, the claim of service connection for back condition).  However, given that the RO denied the Veteran's claim under that basis of adjudication, and in light of the Board's decision to reopen on the basis of the submission of new and material evidence, the Board is of the opinion that the Veteran will not be prejudiced by its decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence having been received, service connection for back condition, is reopened, and is granted to this extent only. 


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  Specifically, VA has a further duty to assist the Veteran in obtaining outstanding private treatment records that are relevant to the Veteran's claim.

At the Veteran's June 2012 Board hearing, the Veteran testified that he is currently seeing Dr. Kolov in McGowan, Texas.  He testified that he has been seeing the doctor for about four to five years.  A review of the claims file shows that no private treatment records from Dr. Kolov have been associated with the Veteran's claims file.  

In addition, a July 2008 letter in support of the Veteran's claim, from another one of the Veteran's private doctors, indicated that he had been treating the Veteran since April 2006.  However, no treatment records accompanied the doctor's opinion letter and none are contained in the claims file.  

After a review of the claims file, it does not appear that the VA has attempted to obtain these outstanding records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send to the Veteran, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically, records from Dr. Kolov and Dr. Shuaib should be requested.  All records and/or responses received should be associated with the claims file.

2.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claim on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  

See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


